Title: Thomas Jefferson to Lydia R. Bailey, 6 December 1810
From: Jefferson, Thomas
To: Bailey, Lydia R.


          
            Madam
            Monticello Dec. 6. 10.
          
           the 10. copies of Freneau’s poems which were forwarded to me thro the President of the US. were a considerable time getting to me, and owing to my other occupations they have remained longer unattended to than ought to have been. your letter of May 8. desired me to return them to you.  as this must be thro’ Richmond, where there would be a probability of disposing of them, I have forwarded the box to mr Pritchard bookseller there, formerly of Philadelphia & probably known to you, with a request that he would hold them subject to your order, either for sale there, or to be forwarded to you in Philadelphia, & in the mean time not to omit any opportunity of selling them for your benefit. you will be so good therefore as to give him your instructions on this subject. the two copies I subscribed for shall be paid thro’ him, it being difficult to remit small fractional sums from this place to Philadelphia. Accept the assurances of my respect.
          
            Th:
            Jefferson
        